UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2009 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-141482 Princeton Security Technologies, Inc. (Exact name of registrant as specified in charter) Nevada 20-5506885 State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization 303C College Road, Princeton, New Jersey 08540 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: 609-924-7310 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes []No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act Yes [X]No[] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: The Registrant’s shares trade on the OTCBB with $0.07 bid and $0.2 ask.The bid on May 12th, 2010, was $0.07 giving the shares held by non-affiliates a market value of $960,996.The shares trade very sporadically and the bid price on any given day may not be indicative of the actual price a stockholder could receive for their shares. As of September 15, 2010, the Registrant had 13,728,513 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the part of the Form 10-K (e.g., part I, part II, etc.) into which the document is incorporated:(1) Any annual report to security holders; (2) Any proxy or other information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) under the Securities Act of 1933:NONE EXPLANATORY NOTE This Amendment No.1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of Princeton Security Technologies, Inc. for the fiscal year ended December31, 2009, originally filed with the Securities and Exchange Commission (“SEC”) on May 14, 2010 (the “Original Filing”). We are filing this Amendment the certifications of the CEO and Principal Accounting Officer.This Form10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the amended information in this Form10-K/A. Additionally, this amended Form10-K/A, except for the amended information, speaks as of the filing date of the Original Filing and does not update or discuss any other developments affecting us subsequent to the date of the Original Filing. ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 31 Principal Executive certification This Filing 31 Principal Accounting Officer certification This Filing 32 Principal Executive certification This Filing 32 Principal Accounting Officer certification This Filing SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PRINCETON SECURITY TECHNOLOGIES, INC. Date:September 15,2010 By: /s/Juhani Taskinen Juhani Taskinen, CEO, President and Chairman of the Board of Directors Date:September 15, 2010By: /s/ Trupti Mehta Trupti Mehta, Principal Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:September 15, 2010By:/s/ Juhani Taskinen Juhani Taskinen, Director Date: September 15, 2010By:/s/ David Brown David Brown, Director
